Title: Constitutional Convention. Second to James Madison’s Motion on Amending the Constitution, 10 September 1787
From: Hamilton, Alexander
To: 


Philadelphia, September 10, 1787. On this date, Hamilton seconded the following motion made by James Madison: “The Legislature of the U.S. whenever two thirds of both Houses shall deem necessary, or on the application of two thirds of the Legislatures of the several States, shall propose amendments to this Constitution, which shall be valid to all intents and purposes as part thereof, when the same shall have been ratified by three fourths at least of the Legislatures of the several States, or by Conventions in three fourths thereof, as one or the other mode of ratification may be proposed by the Legislature of the U S.”
